                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

NIKKI BOLLINGER GRAE, ET AL.,                          )
                                                       )
        Plaintiffs,                                    )
                                                       )
v.                                                     )       Civil No. 3:16-cv-02267
                                                       )       Judge Trauger
CORRECTIONS CORPORATION                                )
OF AMERICA, ET AL.,                                    )
                                                       )
        Defendants.                                    )

                             ORDER SETTING CASE FOR TRIAL

        1.      Trial setting: This case is set for jury trial on Tuesday, May 18, 2021 at
                9:00 a.m. in Courtroom 873 of the United States Courthouse, 801 Broadway,
                Nashville, Tennessee.

        2.      Pretrial conference setting: A pretrial conference shall be held in Judge Trauger’s
                chambers, Room 825 United States Courthouse, 801 Broadway, Nashville,
                Tennessee, on April 30, 2021 at 1:30 p.m. Lead counsel for each party must
                attend the pretrial conference. If lead counsel is not from Tennessee, local
                counsel must also attend.

        3.      Information exchanged but not filed: By April 13, 2021 , the parties shall
                exchange copies of exhibits and make available for examination by any opposing
                party the original of all exhibits. By this same date, the parties shall exchange
                designations of portions of depositions which are to be read into evidence during
                the case in chief. The parties should attempt to agree on additions to the
                designations necessary to put responses into context.

        4.      Filings required prior to pretrial conference: The following shall be filed by
                April 27, 2021:

                a.      witness lists;

                b.      exhibit lists (Plaintiff’s exhibits shall be premarked as “P-1, P-2,” etc.;
                        defendant’s exhibits shall be premarked as “D-1, D-2,” etc. The
                        authenticity of exhibits should be stipulated to if at all possible. Failure to
                        include an exhibit on this exhibit list will result in its not being admitted
                        into evidence at trial, except upon a showing of good cause.);

                c.      stipulations; and



     Case 3:16-cv-02267 Document 181 Filed 09/03/19 Page 1 of 2 PageID #: 4534
         d.     expert witness statements as described in Local Rule 39.019(c)(5)(E).

   5.    Motions in limine: Motions in limine shall be filed by April 16, 2021 .
         Responses shall be filed by April 27, 2021.

   6.    Pretrial Order: By April 27, 2021 , the parties shall file a joint proposed Pretrial
         Order which shall contain the following:

         a.     a recitation that the pleadings are amended to conform to the Pretrial
                Order and that the Pretrial Order supplants the pleadings;

         b.     the jurisdictional basis for the action and whether jurisdiction is disputed;

         c.     a short summary of each party’s theory (prepared by the party);

         d.     a listing of the contested issues of law, with a designation of whether the
                issue is for the jury or the judge; and

         e.     a listing of known evidentiary disputes, including those involving
                deposition designations.

   7.    Duration of trial: The trial of this case is expected to last 2 weeks.

   8.    Jury costs: If the case settles closer to trial than two business days, the cost of
         summoning the jury may be assessed against the parties.

   It is so ORDERED.

   ENTER this 3rd day of September 2019.


                                                ________________________________
                                                ALETA A. TRAUGER
                                                U.S. District Judge




                                            2



Case 3:16-cv-02267 Document 181 Filed 09/03/19 Page 2 of 2 PageID #: 4535
